Citation Nr: 0945456	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-41 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cervical and 
lumbar spine disability, with shoulder blade pain and 
shakiness of knees.

4.  Entitlement to service connection for a urinary/kidney 
stone disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1982 to June 1992.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2004 rating decision by the Honolulu, Hawaii Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2008, these matters were remanded for further development.  
The issue pertaining to urinary disability has been 
recharacterized to encompass the full extent of the 
disability for which service connection is sought.


FINDINGS OF FACT

1.  A hearing loss disability (by VA standards) was not 
manifested in service; sensorineural hearing loss (SNHL) was 
not manifested in the first postservice year; and it is not 
shown that the Veteran's current hearing loss disability is, 
or might be, related to his service to include as due to 
noise exposure therein.

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the Veteran's service.

3.  Chronic cervical and lumbar spine disability was not 
manifested in service; arthritis of the cervical and/or 
lumbar spine was not manifested in the first postservice 
year; and any current cervical and/or lumbar spine disability 
(with shoulder blade pain and shakiness of knees) is not 
shown to be related to the Veteran's service.

4.  A chronic urinary disability was not manifested in 
service; renal calculi were not manifested in the first 
postservice year; and any current urinary/kidney stone 
disability is not shown to be related to the Veteran's 
service.




CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009). 

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  Service connection for cervical and/or lumbar spine 
disability (with shoulder blade pain and shakiness of knees 
complaints) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Service connection for a urinary/kidney stone disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

By letters in October 2003 and September 2005, the Veteran 
was informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letters informed the 
Veteran that he should submit any medical evidence pertinent 
to his claims.  A March 2006 letter provided the Veteran 
notice as to how disability ratings and effective dates of 
awards are assigned (Notably, the instant decision does not 
address such matters).  The claims were readjudicated after 
all critical notice was given, and the Veteran had 
opportunity to respond (curing any notice timing defect).  
See August 2009 supplemental statement of the case.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  He has not identified any 
pertinent records that are outstanding (and indicated in 
April 2006 correspondence that he had no further evidence to 
submit).  VA arranged for an audiology evaluation in July 
2009.  The Veteran was not afforded VA examinations to 
evaluate his cervical/lumbar spine and urinary disabilities.  
The Board finds that VA examinations (for diagnoses/nexus 
opinions) are not necessary.  In McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court explained its interpretation 
of 38 C.F.R. § 3.159(c)(4).  This regulation provides that an 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
a disability; and (B) establishes that the Veteran suffered 
an event, injury, or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  The Court noted 
that the third prong of 38 C.F.R. § 3.159(C)(4) is a low 
"threshold" standard.

The diagnoses of the Veteran's cervical disc disease, lumbar 
arthritis, and chronic hematuria/kidney stones are not in 
dispute.  The above-listed factors as to when a VA 
examination to secure a nexus opinion is necessary are not 
shown, even under the "low threshold" standard.  There is no 
postservice evidence of cervical or lumbar disabilities to 
include arthritis or urinary disability to include kidney 
stones until some 11 and 12 years (respectively) after 
service, and no competent evidence suggesting there might be 
a nexus between such disabilities and the Veteran's service.  
Consequently, examinations to obtain medical nexus opinions 
are not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  VA's duty to assist is 
met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Certain 
chronic diseases (including SNHL as an organic disease of the 
nervous system, cervical and/or lumbar arthritis, and kidney 
stones) may be service connected on a presumptive basis if 
manifested to a compensable degree within a specified period 
of time following service discharge (one year for these three 
disorders).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To substantiate a claim of service connection, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).  

Bilateral hearing loss and tinnitus:

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's DD-214 shows that his military occupational 
specialty was pavements maintenance specialist.

The Veteran's STRs contain no mention of complaints or 
treatment for hearing loss or tinnitus.  On September 1985 
periodic audiological evaluation, audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
10
15
LEFT
35
20
0
10
0

Mild low frequency hearing loss, non progressive was 
diagnosed.  The Veteran was in a military hearing 
conservation program, and subsequent audiological evaluations 
showed normal hearing.

On March 1992 hearing conservation monitoring termination 
audiological evaluation, audiometry revealed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
5
LEFT
20
25
5
0
0

2003 to 2006 VA records do not show any treatment for hearing 
loss or tinnitus.

On July 2009 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
25
30
35
LEFT
30
35
30
30
30

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear, and 76 percent in the left.  Mild 
bilateral SNHL was diagnosed.  The examiner reviewed the 
entire claims file and opined that the Veteran's present 
bilateral hearing loss and tinnitus were less likely than not 
the result of noise exposure in service.  Regarding the 
bilateral hearing loss, the examiner noted that the March 
1992 termination audiological evaluation showed normal 
hearing in each ear, and opined that the mild SNHL found on 
the current evaluation was not etiologically related to noise 
exposure in service.  The examiner opined further that the 
Veteran's bilateral tinnitus was most likely a symptom 
associated with his hearing loss.

It is not in dispute that the Veteran now has bilateral 
hearing loss disability and tinnitus, as such have been 
diagnosed, and the hearing loss is shown by official 
audiometry.  What he must still show to establish service 
connection for such disabilities is that they are related to 
an event, injury, or disease in service.

Neither hearing loss nor tinnitus was manifested in service, 
and SNHL is not shown to have been manifested in the first 
postservice year.  Consequently service connection for these 
disabilities on the basis that they became manifest in 
service and persisted, or on a presumptive basis (for SNHL as 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

As noted, the record reflects that the Veteran has bilateral 
hearing loss and tinnitus; however, there is no competent 
evidence that relates the Veteran's current hearing loss and 
tinnitus to his service or an event, to include noise 
exposure therein.  The Veteran alleges that these 
disabilities are related to his exposure to noise trauma in 
service.  It is not in dispute that by virtue of his duties 
in service (as a pavement maintenance specialist) he was 
likely exposed to noise trauma in service.  However, there is 
no competent evidence that supports his claim that his 
hearing loss and tinnitus resulted from such noise trauma.  
The only medical opinion of record that specifically 
addresses this matter, that of the July 2009 VA examiner, is 
to the effect that the Veteran's bilateral hearing loss and 
tinnitus are unrelated to his service.  Because he is a 
layperson, the Veteran's own opinion in this matter is not 
competent evidence; the matter of a nexus between a current 
disability (hearing loss or tinnitus) and a remote event is a 
medical question not capable of resolution by lay observation 
or opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).

In the absence of any competent evidence of a nexus between 
the Veteran's hearing loss or tinnitus and his service, the 
preponderance of the evidence is against these claims.  
Hence, they must be denied.

Cervical and lumbar spine disability with shoulder blade pain 
and shakiness of the knees:

The Veteran's STRs do not show any complaints of, or 
treatment for, cervical or lumbar spine disability, shoulder 
blade pain, or shakiness of the knees.

A September 1994 private treatment record shows complaints 
and treatment for left shoulder blade pain secondary to 
muscle strain.
2003 to 2006 VA treatment records show ongoing treatment for 
cervical disc disease and lumbar spine arthritis (with 
radiculopathy to the upper and lower extremities).

It is not in dispute that the Veteran now has cervical and 
lumbar spine disabilities, as such are diagnosed.  What he 
must still show to establish service connection for the 
disabilities is that they are related to an event, injury, or 
disease in service.  Neither cervical nor lumbar spine 
disability was manifested in service, and arthritis is not 
shown to have been manifested in the first postservice year.  
Consequently service connection for these disabilities on the 
basis that they became manifest in service and persisted, or 
on a presumptive basis (for lumbar arthritis as A chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.

Furthermore, there is no competent evidence that even 
suggests the Veteran's cervical and lumbar spine disabilities 
might be related to his service.  There is not medical 
evidence that relates any current back disability to an 
event, injury, or disease in service.  The Veteran's own 
opinion to that effect that his current back disability is 
related to service is not competent evidence.  He is a 
layperson, and where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  The Veteran has not submitted any medical 
evidence that supports his allegation.  Notably, a lengthy 
time interval between service and the initial postservice 
clinical manifestation of a disability for which service 
connection is sought (here some 11 years) is, of itself, a 
factor weighing against a finding of service connection.  See 
Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000).

Without any competent evidence that the Veteran's cervical 
and lumbar spine disabilities (with shoulder blade pain and 
knee shakiness) might be related to his service, the 
preponderance of the evidence is against his claim.  
Accordingly, service connection for a cervical/lumbar spine 
disability must be denied.



Urinary/kidney stone disability:

The Veteran's STRs do not show urinary/kidney stone 
complaints or treatment.  

A March 1993 postservice private treatment record shows that 
the Veteran was seen for complaints of hematuria which 
started after a vigorous day of landscaping.  A renal 
ultrasound showed that the kidneys were of normal size 
without evidence of a hydronephrosis, mass or stones.  

2003 to 2006 VA treatment records show intermittent treatment 
for hematuria, chronic urinary tract infection, and right 
kidney stones (shown on June 2006 ultrasound).

A July 2004 radiology report notes a large right renal pelvis 
stone without radiographic enlargement of the right kidney.

It is not in dispute that the Veteran now has urinary/kidney 
stone disability, as such is clinically documented and 
diagnosed.  What he must still show to establish service 
connection for such disability is that it is related to an 
event, injury, or disease in service.

A urinary disability was not manifested in service, and a 
kidney stone is not shown to have been manifested in service 
or in the first postservice year.  Consequently service 
connection for such disability on the basis that it became 
manifest in service and persisted, or on a presumptive basis 
(for kidney stone as chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.

Furthermore, there is no competent evidence that suggests the 
Veteran's urinary/kidney stone disability might be related to 
his service.  The medical evidence of record does not relate 
any current urinary disability to his military service.  The 
Veteran's own opinion to that effect that his current urinary 
disability is related to service is not competent evidence, 
because he is a layperson, and where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007).  The Veteran has not submitted any 
medical evidence that supports his allegation.  As was noted 
above, a lengthy time interval between service and the 
initial postservice clinical manifestation of a disability 
for which service connection is sought (here some 12 years) 
is, of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).

Without any competent evidence that the Veteran's 
urinary/kidney stone disability might be related to his 
service, the preponderance of the evidence is against his 
claim.  Accordingly, service connection for such disability 
must be denied.


ORDER

Service connection for bilateral hearing loss and tinnitus is 
denied.

Service connection for cervical and lumbar spine disabilities 
(with shoulder blade pain and knee shakiness) is denied.

Service connection for a urinary/kidney stone disability is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


